FILED
                            NOT FOR PUBLICATION                             JUN 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10197

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00018-FMTG-1

  v.
                                                 MEMORANDUM *
ERNESTO PAGLICAWAN VERDERA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Guam
             Frances Tydingco-Gatewood, Chief District Judge, Presiding

                              Submitted June 14, 2011 **
                                 Honolulu, Hawaii

Before: ALARCÓN, WARDLAW, and N.R. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ernesto Paglicawan Verdera appeals his conviction under 31 U.S.C.

§ 5332(a)(1), for bulk cash smuggling out of the United States.1 The district court

denied his motion for a judgment of acquittal, because there was sufficient

evidence from which a rational juror could find beyond a reasonable doubt that

Verdera knew of § 5316(a)(1)(A)’s currency reporting requirement. See Fed. R.

Crim. P. 29; Jackson v. Virginia, 443 U.S. 307, 319 (1979). Reviewing de novo,

United States v. Neill, 166 F.3d 943, 948 (9th Cir. 1999), we affirm.

      The government introduced ample evidence from which the jury could have

inferred that Verdera knew of the currency reporting requirement. A juror could

have reasonably inferred that Verdera saw and read the sign explaining the

reporting requirement, which was posted in plain view on the Philippine Airlines

check-in counter. See United States v. Alvarez-Valenzuela, 231 F.3d 1198, 1201-

02 (9th Cir. 2000) (“[A]ll reasonable inferences are to be drawn in favor of the

government . . . .”). It would also have been reasonable to infer that Verdera saw

other similar signs that were typically posted throughout the airport. The

government presented evidence that Verdera attempted to transport $810,631 in

five pieces of luggage, despite the coverage provided by the airline’s insurance

      1
         Verdera’s notice of appeal provides that he also wishes to appeal his
sentence and the forfeiture order entered against him. However, he did not raise
any arguments specifically concerning these issues in his Rule 29 motion before
the district court or in his briefs to this court. Accordingly, the issues are deemed
waived. See United States v. Graf, 610 F.3d 1148, 1166 (9th Cir. 2010).
policy maxing out at $5,000 per parcel. Evidence also showed that wiring such a

large sum through a bank would have generated a suspicious activity report. The

jury could have reasonably inferred that Verdera took such a substantial risk in

order to conceal his transportation of the money. Finally, a juror could reasonably

infer, from Verdera’s five prior travels into and out of Guam and the fact that the

currency found in his luggage had been wrapped and concealed in false

compartments, that Verdera was an experienced international traveler, familiar

with the currency reporting requirement, but intending to evade it. See id. This

evidence was sufficient for a jury to find beyond a reasonable doubt that Verdera

knew of the currency reporting requirement when he failed to report the

transportation of more than $10,000 in U.S. currency out of the country in

violation of 31 U.S.C. § 5332(a)(1).

      AFFIRMED.